Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Content of Specification
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.

The disclosure is objected to because of the following informalities: The parent case has now issued as a US Patent; and the specification needs updating.  
Appropriate correction is required.

The abstract of the disclosure is objected to because it does not contain the improvement in the art (and previous related applications; namely, the phase aspect of the signal processing, as claimed).  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Allowable Subject Matter

Claims 1-16 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: As per the independent claims, as analyzed with respect to a typical piece of prior art (Walker), Walker describes a satellite receiver with various performance enhancements, such as maximizing a long time interleaver and improvement of its audio listenability. (Walker, Abstract, ]} 1). A front end 28 of the receiver 12 is used to process received RF signals 25a-c, and includes a digital signal processor (DSP) 50. (Walker, ]j 62; Fig. 3). The DSP 50 processes digital baseband signals so that a speaker 49 coupled to the DSP 50 can play a listenable audio stream 31. (Walker, ]j 62; Fig. 3). The DSP 50 includes an inner receiver 51 and an outer receiver 60 that conduct additional signal processing on the baseband signals. (Walker, ]j 63; Fig. 4). Walker describes a method 70 that reduces “listenable audio frequency interruptions”, e.g., when a vehicle is beneath an overpass 20, by causing the audio stream 31 to “recover faster from the weak signal condition” and “reducing the number of mutes and the total time of a mute”. (Walker, UK 66, 68).  Paragraph 36 of Walker defines “[h]ard bit word/data value” as “a digital indication of a binary decision, such as a TRUE decision or a FALSE decision”. (Walker, K 36). However, Walker only describes using hard bits in its definition of “[s]oft bit word/data value” as “a higher resolution representation of a hard bit”. (Walker, K 55). There is no description in Walker about generating hard bits based on a likely transmitted sequence of symbols, or based on any sequence of symbols at all. Instead, Walker only provides a definition of hard bits for use in the definition of soft bits. Moreover, while the receiver in Walker may generally receive a stream of symbols, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

This application is in condition for allowance except for the following formal matters: See above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658
09/15/2021